DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Response to Arguments
On pages 8–10 of the Remarks, Applicant contends that while Li teaches a direction-dependent filter, such a teaching is not equivalent to a smoothening filter.  Examiner disagrees that a smoothing filter is nonobvious over the prior art as explained in the rejection, infra.  Specifically, the rejection relies on Li’s paragraphs [0009] and [0100], which teach smoothing filters used for samples in intra prediction reference lines.  Therefore, Examiner is not persuaded the feature is patentable over the prior art.  Accordingly, the rejection under 35 U.S.C. 103 is sustained.
On pages 11–12 of the Remarks, Applicant contends the conditional determination of whether to apply a smoothing filter to the samples in a reference line based on which reference line is selected is not taught in Li.  Examiner disagrees.  As explained in the rejection, infra, Li’s paragraphs [0009] and [0100] teach that the non-adjacent reference lines are optionally subjected smoothing.  Therefore, the prior art teaches, or at least suggests to one of ordinary skill in the art, subjecting only non-
On page 13 of the Remarks, Applicant contends new claim 31 is patentable in view of the prior art already made of record.  Examiner disagrees such an argument is availing since the rejection relies on the combination of Li and Chen.  Because Chen was not previously made of record, Applicant’s argument is moot in view of the grounds of rejection.  See rejection of claim 31, infra. 
Other claims are not argued separately.  Remarks, 13–14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19–23, 25–27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0141318 A1) and Karczewicz (US 2016/0345030 A1).
Regarding claim 16, the combination of Li and Karczewicz teaches or suggests a method for decoding (Examiner finds the skilled artisan treats encoding and decoding as the same or substantially similar; Li, e.g. Abstract, ¶¶ 0048, 0125, 0155, 0157, etc.: using encoding/decoding as one in the same for purposes of describing the art) a video, the method comprising:  decoding enabling information whether a prediction method based on multiple reference sample lines is enabled or not (Li, ; when the enabling information indicates that the prediction method is enabled (see above), decoding index information from a bitstream, the index information indicating a reference sample line among a plurality of reference sample lines (Li, ¶ 0155:  teaches coding a reference line index in the bitstream); deriving, based on the index information, reference samples included in the reference sample line (Li, ¶ 0155:  teaches intra-prediction reference lines are identified by the reference line index value; see also Li, ¶ 0153:  describing the step as “selecting” (see previous version of the claim using “selecting” rather than “deriving”; Because Applicant used the terms interchangeably, Examiner finds no difference between the claimed subject matter and the prior art; Li, ¶ 0131:  teaches the reference lines have reference samples contained within the reference lines that are “derived”); determining an intra prediction mode (Li, ¶ 0160:  teaches intra-prediction of a current block using reference rows or columns according to intra prediction mode); and performing intra prediction for the current block based on the reference samples and the intra prediction mode (Li, ¶ 0160:  teaches intra-prediction of a current block using reference rows or columns according to intra prediction mode), wherein the method further comprises determining whether to apply a smoothing filter to the reference samples included in the reference sample line, wherein determination of whether to apply the smoothing filter is based on which one is determined as the reference sample line among the plurality of reference sample lines (Li, ¶¶ 0009 and 0100:  teaches smoothing filters used for samples in non-adjacent reference lines, i.e. based on a particular type of reference line; Li, Fig. 43:  explains filtering occurs only for reference lines that have an index that is not zero, i.e. outside an adjacent reference line; Li, ¶ 0186:  teaches an example of reference line filtering, importantly explaining the reference line index 1, for a non-adjacent reference line, is subjected to the filtering; Li, ¶ 0193:  explains that a filtered reference line could receive a different reference line index indicating it is a filtered reference line; see also Li, ¶¶ 0188 and 0201), and wherein when it is determined to apply the smoothing filter, a reference sample included in the reference sample line is filtered by using neighboring reference samples included in the same reference sample line (Li, ¶ 0186:  teaches reference line sample filtering wherein the filtering only uses neighboring samples within the reference line; Li, ¶ 0186:  explains the filtering is a 1D filter using only the sample values within the reference line; Examiner notes the example of [1,2,1]/4 also teaches the samples are neighbors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Li, with those of Karczewicz because both references are drawn to the same field of endeavor (classified in same area), because both references are drawn to enabling a certain type of intra-prediction mode (even as particular as an intra-prediction mode utilizing reference line indexes, see Karcewicz, ¶ 0135), and because, as Karczewicz demonstrates in paragraph [0117], it would have been obvious for one of ordinary skill in the art to implement an enable/disable flag to control whether or not a particular intra-.
Regarding claim 17, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein in case that an index of the reference sample line is greater than a pre-determined value a non-directional prediction mode is not set as the intra prediction mode but another prediction mode different from the non-directional prediction mode is set as the intra prediction mode, the non-directional prediction mode comprising at least one of DC mode or Planar mode (Li, ¶ 0133:  teaches that for reference line indexes greater than 0 (i.e. non-adjacent reference lines – see Li, ¶ 0140: explaining a reference line index value greater than zero means a non-adjacent reference line), only angular prediction modes are used; In other words, non-angular prediction modes, i.e. DC mode and planar mode, do not use non-adjacent reference lines (index > 0); Li, ¶ 0003:  explains DC mode and planar mode are not directional, i.e. non-angular prediction modes).
Regarding claim 19, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein if an unavailable reference sample is included in the reference sample line, the unavailable reference sample is replaced with an available reference sample included in the reference sample line (Li, ¶ 0274:  teaches repeating a sample in a reference line to fill an unavailable reference sample).
Regarding claim 20, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block (Li, Fig. 20l and ¶ 0228:  teaches that for the top-right diagonal directions of intra prediction, a residue compensation using a sample from a block neighboring the current block is used, wherein the direction of the modifying reference sample is opposite the intra-prediction direction; Li, Fig. 20h and ¶ 0222:  teaches the same as above, but for bottom-left diagonal intra-prediction angles).
Regarding claim 21, the combination of Li and Karczewicz teaches or suggests the method of claim 20, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode (Li, Fig. 20l and ¶ 0228:  teaches that for the top-right diagonal directions of intra prediction, a residue compensation using a sample from a block neighboring the current block is used, wherein the direction of the modifying reference sample is opposite the intra-prediction direction; Li, Fig. 20h and ¶ 0222:  teaches the same as above, but for bottom-left diagonal intra-prediction angles).
Claim 22 lists the same elements as claim 16, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 23 lists the same elements as claim 17, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 17 applies to the instant claim. 
Claim 25 lists the same elements as claim 19, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 19 applies to the instant claim.
Claim 26 lists the same elements as claim 20, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 20 applies to the instant claim.
Claim 27 lists the same elements as claim 21, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 30 lists the same elements as claim 16, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Karczewicz, and Chen (US 2018/0131962 A1).
Regarding claim 31, the combination of Li, Karczewicz, and Chen teaches or suggests the method of claim 16, wherein in case that the current block is one of partitions generated by applying either a horizontal directional partitioning or a vertical directional partitioning to a coding block of a square shape (Examiner interprets this feature as explaining that the multiple reference line approach to intra prediction is only valid for square blocks; That is, this particular part of the claim is , only an adjacent reference sample line among the plurality of reference sample lines can be utilized for the intra prediction (Li’s disclosure only applies multiple reference lines (MRL) in the case of square blocks; The skilled artisan knows non-square blocks are a special case that requires further configuration of the new approach; see Li, ¶¶ 0004–0006; Examiner finds that this claim merely recognizes that non-square blocks would require a reworking of the prior art MRL approach and thus disables MRL rather than tweak MRL to handle non-square blocks; Examiner finds this obvious in view of the level of skill in the art especially in view of the complexities introduced by MRL and the motivation to simplify the evaluation of MRLs as demonstrated in Li, ¶¶ 0317–0341:  describing encoder-side decisions and rough-mode decisions (RMD) that simplify an otherwise exhaustive search/evaluation; While Li likely suggest alone turning off MRL for non-square blocks, Examiner finds the teachings of Chen further bolsters the finding of obviousness; Specifically, Chen, ¶ 0027:  explains the propriety of including or excluding certain samples as reference samples for non-square blocks, especially for DC and planar modes; Therefore, the combination of Li and Chen teaches non-square portioning would motivate the skilled artisan to disable MRLs until further considerations were explored, which is all Applicant is accomplishing through this claim), and wherein in case that the current block is the same as the coding block of the square shape, one of the plurality of reference sample lines can be utilized for the intra prediction 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Li and Karczewicz, with those of Chen, because all three references are drawn to the same field of endeavor, because the references are drawn to adjusting certain types of intra-prediction modes, and because such a combination represents a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Li, Karczewicz, and Chen used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., "Multiple Reference Line Coding for Most Probable Modes in Intra Prediction," 2019 Data Compression Conference, 2019.  This reference does not have a “good” date, but explains, “To reduce complexity arising from additional lines to be checked at encoder side, we further propose to restrict the MRL to angular most probable modes (MPMs) only.” (emphasis added).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481